Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisenko (US 6,615,821 B1) cited on IDS dated 6/30/2020.
Regarding claim 1, Fisenko discloses a modular cooking apparatus, comprising:
a heating source location (24; fig. 3);
a first chamber (20) defined by at least one first chamber wall (12); 
a second chamber (shown between walls 12 and 34; fig. 3) defined by at least one second chamber wall (34) and coupled with the first chamber (as shown; fig. 3);
an inlet vent (36; figs. 1,3) coupled with the second chamber (shown on the left and right sides where airflow 50 enters; figs. 1,3);
and an outlet vent coupled with the second chamber (shown where airflow 50 moves upwards; figs. 1-3), 
wherein, during operation of the apparatus, the first chamber (20) is operable to cook food by retaining heat generated in the heating source location (burn chamber 20) and 
wherein, during operation of the apparatus, the second chamber (between walls 12 and 34; figure 3) defines an airflow corridor (shown via air flow arrows 50) such that air located exterior to the second chamber (as shown via arrows outside) is drawn into the apparatus via the inlet vent (36; figures 1,3) and air heated in the airflow corridor is emitted from the apparatus via the outlet vent (heated air is shown to move upward and exit via the upper end (outlet vent); figure 3; column 4, lines 1-45). 
Note: Figs. 1-4 of Fisenko refer to one embodiment.

    PNG
    media_image1.png
    807
    629
    media_image1.png
    Greyscale

Regarding claim 2, Fisenko discloses the modular cooking apparatus of claim 1, and further discloses wherein the first chamber (20) is substantially cylindrically shaped (as shown; figs. 2, 3).
Regarding claim 3, Fisenko discloses the modular cooking apparatus of claim 2, and further discloses wherein the second chamber (defined by walls 12 and 34) is substantially cylindrically shaped (as shown; figs. 2, 3) and is located co-axial with the cylindrically shaped first chamber (20) such that the second chamber at least partially surrounds the first chamber (as shown; figs. 1 -3).
Regarding claim 9, Fisenko discloses a modular cooking apparatus, comprising:
a heating source location (24; fig. 3);
a first chamber (20) defined by at least one first chamber wall (12); 
a second chamber (shown between walls 12 and 34; fig. 3) defined by at least one second chamber wall (34) and coupled with the first chamber (as shown; fig. 3);
an inlet vent (36; figs. 1,3) coupled with the second chamber (shown on the left and right sides where airflow 50 enters; figs. 1,3);
and an outlet vent coupled with the second chamber (shown where airflow 50 moves upwards; figs. 1-3), 
wherein the second chamber (between walls 12 and 34; figure 3)  is couple with the first chamber (20), the inlet vent and the outlet vent such that the second chamber defines an airflow corridor from the inlet vent, to a space between the first chamber wall (12) and second chamber wall (34), to the outlet vent (air located exterior to the second chamber as shown via arrows outside is drawn into the apparatus via the inlet vent (36; figures 1,3) and air heated in the airflow corridor is emitted from the apparatus via the outlet vent, heated air is shown to move upward and exit via the upper end outlet vent; figure 3; column 4, lines 1-45) and 
a support device (38 and 40, Figs. 2 and 3), operable to couple with the modular cooking device. 
Regarding claim 13, Fisenko discloses the cooking system of claim 9, wherein the support device is a support table (38), comprising: at least one support leg (legs show in Fig. 2); a support panel (flat upper surface of table 38) coupled with the at least one support leg and operable to support the modular cooking device (Fig. 2); and at least one mounting component (outer surface of  the legs) operable to securely couple with the modular cooking device (Fig. 2 and 3 show wherein the outer of the legs of  the table are pressure fitted with legs of middle wall 30).
Regarding claim 14, Fisenko discloses the cooking system of claim 13, wherein the mounting component (outer surface of legs) is provided on an upper surface of the support panel (a portion of the leg is attached to the upper surface of the support panel).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (US 9131807 B2).
Regarding claim 15, Roy et al. discloses a method of operating a modular cooking device (Fig. 3) using a computing device (computer, Figs. 13 and 14), comprising: executable instructions associated with a recipe (“Control algorithms such as PID for position, orientation and heater temperature control are also used.”, Col. 6, lines 62-64), stored in non-transitory memory (Fig. 13), that when received from the computing device and executed by a processor of the modular cooking device, cause the processor to: initiate a heating operation of the modular cooking device in accordance with the recipe that causes heating inside a cooking chamber of the modular cooking device (see at least Col 6, lines 48-64) ; monitor an internal temperature of the cooking chamber via at least one sensor (temperature sensor, Col. 6, lines 51-56); [if necessary to comply with the recipe, adjust at least one component affecting the heating operation if a temperature threshold is met] this contingent limitation is not require, MPEP 2111.04, II, however the computer is configured to perform adjustment of the heating operation as shown in Fig. 13; and transmit at least one notification to the computing device that causes the device to notify a user of a condition of the recipe (Fig. 14, show if the ingredients, recipe and setup does not match to create an error message), wherein data from the sensor (temperature sensor) that is related to the heating operation are stored in non- transitory memory for later review by the user (connection via Interface Board, shown in Fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fisenko (US 6,615,821 B1)  in view of Ragland et al.  (US 6,104,004) cited on IDS dated 6/30/2020.
Regarding claim 7, Fisenko discloses the modular cooking apparatus of claim 1. Fisenko does not disclose wherein an interior surface of the first chamber is coated in a dark-color and at least partially faces the heating source. Ragland discloses wherein an interior surface (metal foil inserts 8 shown on interior surface; figure 1) of the first chamber (housing 2; figure 1) is coated in a dark-color (metal foil has a dark or black surface; column 4, lines 20-25) and at least partially faces the heating source (metal foil inserts 8 are shown to face the heating elements 4; figure 1). In order to improve the cooking ability, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fisenko’s first chamber to have Ragland's dark or black surface as disclosed by Ragland for the purpose of enabling the sheet layer to absorb heat and radiate heat towards the food (Ragland; column 4, lines 20-30).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fisenko (US 6,615,821 B1)  in view of Yoon et al. (US 2007/0119444) cited on IDS dated 6/30/2020.
Regarding claim 8, Fisenko discloses the modular cooking apparatus of claim 1. Fisenko does not disclose further comprising: a fuel line mounted in the heating source location, operable to provide externally supplied fuel to the heating location; and a fuel line control valve with at least one valve cover for preventing fuel from reaching at least one location within the fuel line during operation when the valve cover is in a closed orientation. Yoon discloses a fuel line (gas pipe 68; figure 1) mounted in the heating source location (mounted to burner head 66; figure 1), operable to provide externally supplied fuel (from gas container 62; figure 1; paragraphs [0040]-[0042]) to the heating location (to burner head 66); and a fuel line control valve with at least one valve cover (gas regulator 64 (valve cover) is turned on which starts and stops the burner (via control valve); paragraphs [0042]-[0045]) for preventing fuel from reaching at least one location within the fuel line during operation when the valve cover is in a closed orientation (gas regulator 64 (valve cover) is turned off (closed orientation) which turns off the burner and prevents fuel from entering gas pipe 68; figure 1; paragraphs [0044]-[0045]). Since Fisenko discloses that the fuel can be lighted in any number of conventional ways (Fisenko; figure 1; column 4, lines 10-20), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fisenko’s cooking unit to include Yoon’s fuel line, fuel, and fuel valve because as for the purpose of providing a safe and convenient way of lighting the charcoal (Yoon; paragraph [0018]).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9131807 B2)  in view of Bordin (US 20140170275 A1).
Regarding claim 16, Roy et al. discloses the method of operating a modular cooking device of claim 15 but does not expressly wherein initiating a heating operation of the modular cooking device comprises: lighting a fuel source using an ignition source of the cooking device.
Bordin in the same field of endeavor discloses a computer system (18) configured for automating cooking steps of a recipe on a stove (¶006) and configured for initiating a heating operation of a modular cooking device comprising a lighting a fuel source (gas) for gas burners (15b, Fig. 3a) using an ignition source of the cooking device (i.e. a pilot, which is conventional at the time of filing, ¶0204-0206). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roy et al. to use the computing device with a modular cooking device with a gas a lighting a fuel source and an ignition source as taught by Bordin for the purpose of using conventions heating structures for the purpose of cooking food. 
Regarding claim 17, Roy et al. discloses the method of operating a modular cooking device of claim 15. The limitation “wherein adjusting at least one component further comprises: when the temperature threshold is a minimum temperature threshold, adjusting the position of a valve cover of a fuel line to allow for additional fuel delivery to a cooking chamber location” is a contingent limitation and not required. MPEP 2111.04, II, states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Roy et al. does not expressly discloses the use of a fuel line for fuel delivery. 
 Bordin in the same field of endeavor discloses a computer system (18) configured for automating cooking steps of a recipe on a stove (¶006) and configured for initiating a heating operation of a modular cooking device comprising a lighting a fuel source (gas) for gas burners (15b, Fig. 3a) using an ignition source of the cooking device (i.e. a pilot, which is conventional at the time of filing, ¶0204-0206).
However, Roy et al. show wherein the computer is configured to use temperature measurements  to control the heaters based on a recipe. Since the use of propane or natural gas is commonly used to supply gas to a burner as taught by Bordin, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roy et al. to include adjusting the position of a valve cover of a fuel line for the purpose of delivering the needed amount of gas for cooking.  
Regarding claim 18, Roy et al. discloses the method of operating a modular cooking device of claim 15. The limitation “wherein adjusting at least one component further comprises: when the temperature threshold is a maximum temperature threshold, adjusting the position of a valve cover of a fuel line to allow for less fuel delivery to a cooking chamber location” is a contingent limitation and not required. MPEP 2111.04, II, states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Bordin in the same field of endeavor discloses a computer system (18) configured for automating cooking steps of a recipe on a stove (¶006) and configured for initiating a heating operation of a modular cooking device comprising a lighting a fuel source (gas) for gas burners (15b, Fig. 3a) using an ignition source of the cooking device (i.e. a pilot, which is conventional at the time of filing, ¶0204-0206).
However, Roy et al. show wherein the computer is configured to use temperature measurements  to control the heaters based on a recipe. Since the use of propane or natural gas is commonly used to supply gas to a burner as taught by Bordin, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roy et al. to include adjusting the position of a valve cover of a fuel line for the purpose of delivering the needed amount of gas for cooking. 
Regarding claim 19, Roy et al. discloses the method of operating a modular cooking device of claim 15 except further comprising: transmitting at least one update regarding the internal temperature of the cooking chamber.
Bordin in the same field of endeavor discloses a computer system (18) configured for automating cooking steps of a recipe on a stove (¶006) and configured for initiating a heating operation of a modular cooking device (Stove with oven 15b, Fig. 3a) “ with facilities to control oven multiple element power, fan and light settings, and to measure oven element power, temperature and manual oven control settings”, ¶0160, 0206, wherein transmitting at least one update regarding the internal temperature of the cooking chamber done by temperature sensors (Fig. 2) transmitting to the computer system (18, Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roy et al. to modify the computing device to receive data transmitter for a temperature sensor as taught by Bordin for the purpose of monitoring and controlling the temperature of the cooking chamber. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9131807 B2)  in view of Bordin (US 20140170275 A1).
Regarding claim 20, Roy et al. discloses the method of operating a modular cooking device of claim 15. Roy et al. does not expressly disclose automatically terminating the heating operation at a predetermined time in accordance with the recipe. However, Roy et al. discloses “A robotic cooking apparatus that can cook dishes using a computer recipe provided by a user and ingredients stored in it”, Abstract and therefore since cooking time is important in a recipe, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to program the robot to automatically terminate the heating operation at a predetermined time in accordance with the recipe to avoid under cooking or burning the food.  
Allowable Subject Matter
Claims 4-6, 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Fisenko (US 6,615,821 B1) being the closest prior art discloses a modular cooking apparatus comprising a first and second chamber wherein the second chamber surrounds the first chamber. In regards to claim 4, Fisenko fails to teach or suggest “an access door coupled with at least the first chamber and operable to provide selective access to an interior of the first chamber”. Since the second chamber surrounds the first chamber, it is not obvious to modify the apparatus to have an access door coupled to the first chamber without using impermissible hindsight reconstruction. Claims 5 and 6 depend upon claim 4. In regards to claim 10, Fisenko fails to teach or suggest “wherein the support device is a support rack, comprising: a body frame; and an installation arm coupled to the body frame and operable to couple with an installation location; and at least one mounting component operable to securely couple with the modular cooking device.”  There are no obvious reasons to modify the apparatus to have missing features without using impermissible hindsight reconstruction. Claims 11 and 12 depend upon claim 10. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11 and 13-14 of U.S. Patent No. 10,729,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the required structure and the scope of the instants and the patented claims are essentially the same. The difference is that the US Patent “272” has “a first transparent or semi-transparent panel removably coupled to the at least one first chamber wall; and a second transparent or semi-transparent panel removably coupled to the at least one second chamber wall”. However, the instant claims have 100% of the structure of US Patent “272” and does not exclude the additional of any other structure. 
16/917,765
US 10729272 
1. A modular cooking apparatus, comprising: a heating source location; a first chamber defined by at least one first chamber wall; a second chamber defined by at least one second chamber wall and coupled with the first chamber; an inlet vent coupled with the second chamber; and an outlet vent coupled with the second chamber, wherein, during operation of the apparatus, the first chamber is operable to cook food by retaining heat generated in the heating source location and wherein, during operation of the apparatus, the second chamber defines an airflow corridor such that air located exterior to the second chamber is drawn into the apparatus via the inlet vent and air heated in the airflow corridor is emitted from the apparatus via the outlet vent.

2. The modular cooking apparatus of claim 1, wherein the first chamber is substantially cylindrically shaped.
3. The modular cooking apparatus of claim 2, wherein the second chamber is substantially cylindrically shaped and is located co-axial with the cylindrically shaped first chamber such that the second chamber at least partially surrounds the first chamber.
4. The modular cooking apparatus of claim 1, further comprising: an access door coupled with at least the first chamber and operable to provide selective access to an interior of the first chamber.
5. The modular cooking apparatus of claim 4, further comprising: a damping mechanism coupled to the access door.
8. The modular cooking apparatus of claim 1, further comprising: a fuel line mounted in the heating source location, operable to provide externally supplied fuel to the heating location; and a fuel line control valve with at least one valve cover for preventing fuel from reaching at least one location within the fuel line during operation when the valve cover is in a closed orientation.
1. A modular grill and smoker, comprising: a heating location; a first chamber defined by at least one first chamber wall; a second chamber defined by at least one second chamber wall and coupled with the first chamber, wherein the second chamber wall is co-axial with the first chamber wall to define an airflow corridor; an inlet vent coupled with the second chamber; an outlet vent coupled with the second chamber, wherein, the first chamber is operable to cook food by retaining heat generated in the heating location and wherein, air located exterior to the second chamber is drawn into the airflow corridor via the inlet vent and is emitted from the airflow corridor via the outlet vent; a first transparent or semi-transparent panel removably coupled to the at least one first chamber wall; and a second transparent or semi-transparent panel removably coupled to the at least one second chamber wall.
2. The modular grill and smoker of claim 1, wherein the first chamber is substantially cylindrically shaped.
3. The modular grill and smoker of claim 2, wherein the second chamber is substantially cylindrically shaped and is located co-axial with the cylindrically shaped first chamber such that the second chamber at least partially surrounds the first chamber.
4. The modular grill and smoker of claim 1, further comprising: an access door coupled with at least the first chamber and operable to provide selective access to an interior of the first chamber.
5. The modular grill and smoker of claim 4, further comprising: one or more rotary dampers coupled to the access door.
7. The modular grill and smoker of claim 1, further comprising: a fuel line mounted in the heating location, operable to provide externally supplied fuel to the heating location; and a fuel line control valve with at least one valve cover for preventing fuel from reaching at least one location within the fuel line during operation when the valve cover is in a closed orientation.
9. A cooking system, comprising: a modular cooking device, comprising: a heating source location; a first chamber having at least one first chamber wall; an inlet vent; an outlet vent; and a second chamber, having at least one second chamber wall, wherein the second chamber is coupled with the first chamber, the inlet vent and the outlet vent such that the second chamber defines an airflow corridor from the inlet vent, to a space between the first chamber wall and second chamber wall, to the outlet vent and wherein the modular cooking device includes at least one weld created using a robotic fabrication system; and a support device, operable to couple with the modular cooking device.
10. The cooking system of claim 9, wherein the support device is a support rack, comprising: a body frame; and an installation arm coupled to the body frame and operable to couple with an installation location; and at least one mounting component operable to securely couple with the modular cooking device.
11. The cooking system of claim 10, wherein the support rack further comprises: a fuel support arm coupled with the body frame, wherein the fuel support arm is operable to removably couple with an external fuel storage device.

9. A grill and smoker system, comprising: a modular cooking device, comprising: a heating location; a first chamber having at least one first chamber wall; an inlet vent; an outlet vent; a second chamber, having at least one second chamber wall being co-axial with the first chamber wall, wherein the second chamber is coupled with the first chamber, the inlet vent and the outlet vent such that the second chamber defines an airflow corridor from the inlet vent, to a space between the first chamber wall and second chamber wall, to the outlet vent; a first transparent or semi-transparent panel removably coupled to the at least one first chamber wall; a second transparent or semi-transparent panel removably coupled to the at least one second chamber wall; and wherein the modular cooking device includes at least one weld created using a robotic fabrication system; and a support device, operable to couple with the modular cooking device.
10. The grill and smoker system of claim 9, wherein the support device is a support rack, comprising: a body frame; and an installation arm coupled to the body frame and operable to couple with an installation location; and at least one mounting component operable to securely couple with the modular cooking device.
11. The grill and smoker system of claim 10, wherein the support rack further comprises: a fuel support arm coupled with the body frame, wherein the fuel support arm is operable to removably couple with an external fuel storage device.
13. The cooking system of claim 9, wherein the support device is a support table, comprising: at least one support leg; a support panel coupled with the at least one support leg and operable to support the modular cooking device; and at least one mounting component operable to securely couple with the modular cooking device.
14. The cooking system of claim 13, wherein the mounting component is provided on an upper surface of the support panel.
13. The grill and smoker system of claim 9, wherein the support device is a support table, comprising: at least one support leg; a support panel coupled with the at least one support leg and operable to support the modular cooking device; and at least one adjustable mounting hook operable to securely couple with the modular cooking device.
14. The grill and smoker system of claim 13, wherein a mounting component is provided on an upper surface of the support panel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761